Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

 

by and between

 

 

MRV COMMUNICATIONS, INC.

 

and

 

DELTACO AKTIEBOLAG

 

 

 

 

 

 

 

Dated as of September 11, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1

DEFINITIONS

1

ARTICLE 2

PURCHASE AND SALE; CLOSING

6

ARTICLE 3

WARRANTIES

9

ARTICLE 4

WARRANTIES OF PURCHASER

18

ARTICLE 5

COVENANTS OF SELLER

19

ARTICLE 6

COVENANTS OF PURCHASER

23

ARTICLE 7

ADDITIONAL COVENANTS OF SELLER AND PURCHASER

25

ARTICLE 8

CONDITIONS TO CLOSING

27

ARTICLE 9

INDEMNIFICATION

28

ARTICLE 10

TAX MATTERS

33

ARTICLE 11

NON-COMPETITION

33

ARTICLE 12

TERMINATION

34

ARTICLE 13

MISCELLANEOUS AND GENERAL

35

 

 

 

 

 

Schedules

 

 

Schedule 1A

Form Escrow Agreement

 

Schedule 1B

Key Employees

 

Schedule 2.4

Principles for Calculation of Net Cash

 

Schedule 3.2.8(a)

Annual Financial Statements

 

Schedule 3.2.8(b)

Interim Financial Statements

 

Schedule 5.7

Remaining Directors

 

Schedule 5.8

Remaining Intercompany Indebtedness

 

Disclosure Schedule

 

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), is dated as of September 11,
2012 and entered into by and between MRV Communications, Inc., a Delaware
corporation (“Seller”) and Deltaco Aktiebolag, a public corporation organized
under the laws of Sweden with Swedish registration number 556116-4384
(“Purchaser”).

 

Capitalized terms not otherwise defined herein have the meanings set forth in
Section 1.1.

 

RECITALS

 

WHEREAS, Seller owns 10,000 shares with a quota value of SEK 100 each
(collectively, the “Shares”), which constitute all of the outstanding shares of
Alcadon – MRV AB (the “Company”), a corporation organized under the laws of
Sweden with Swedish registration number 556480-4341;

 

WHEREAS, the Company owns the entire outstanding share capital of Alcadon AS,
Norwegian registration number 952 334 891, and MRV Nordic A/S, Danish CVR number
19280179 (collectively, the “Subsidiaries”);

 

WHEREAS, Seller desires to sell the Shares to Purchaser; and

 

WHEREAS, Purchaser desires to purchase the Shares from Seller upon the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, the Parties agree as follows:

 

ARTICLE 1                DEFINITIONS

 

1.1              In this Agreement, unless the context otherwise requires, the
following terms shall have the following respective meanings:

 

“Accounting Principles” means the generally accepted accounting principles
applied by each Group Company.

 

“Acquisition Proposal” means a bona fide proposal or offer from any Person
relating to any (i) direct or indirect acquisition of assets of the Group
Companies (including securities of the Subsidiaries, but excluding sales of
assets in the ordinary course of business consistent with past practice) equal
to twenty percent (20%) or more of the Company’s consolidated assets or to which
twenty percent (20%) or more of the Company’s revenues or earnings on a
consolidated basis are attributable, (ii) direct or indirect acquisition of any
shares or other securities of the Company or (iii) merger, consolidation, share
exchange, business combination, recapitalization, liquidation, dissolution or
similar transaction involving the Company; other than, in each case, the
Transaction.

 

“Affiliate” means, with respect to any Person, any other Person who or that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by Contract or otherwise.

 

1

--------------------------------------------------------------------------------


 

“Agreement” has the meaning set forth in the Introduction.

 

“Annual Financial Statements” has the meaning set forth in Section 3.2.8.

 

“Bonus Debt”, as of a particular date, means all costs and expenses related to
or arising out of bonuses and payments resulting from a change of control of the
Company and similar commitments to the Employees, as accrued as of such date,
whether accounted for on the books of the Group Companies or not.

 

“Business Day” means a day on which banks in Sweden and the United States
generally have their offices open for business (not including Saturdays and
Sundays).

 

“Business Field” means the supply of optical communications equipment and
passive products (both copper and fiber), test instruments and tools, and
related technical support and training serving the Scandinavian market.

 

“Claim Notice” has the meaning set forth in Section 9.3.1.

 

“Closing” has the meaning set forth in Section 2.3.1.

 

“Closing Date” means (i) the third Business Day after the day on which the last
of the conditions set forth in Article 8 has been satisfied or waived, as
applicable (other than those conditions that by their terms are to be satisfied
at Closing, but subject to the satisfaction or waiver of such conditions), or
(ii) such other date as the Parties may agree in writing.

 

“Closing Net Cash Statement” has the meaning set forth in Section 2.5.1.

 

“Company” has the meaning set forth in the Recitals.

 

“Confidential Information” means all (i) know-how and (ii) information of any
kind or nature (written or oral) which is used by or concerns the Group
Companies or a Party or concerns its respective business, including its future
plans, business development, financial affairs, employees, customers and
commercial relationships, which in each case is not in the public domain.

 

“Confidentiality Agreement” has the meaning set forth in Section 5.3.

 

“Contract” means any agreement, contract, license, lease, commitment,
arrangement or understanding, whether written or oral, including sales orders
and purchase orders.

 

“Disclosure Schedule” has the meaning set forth in the Introduction to
Article 3.

 

“Disputed Amounts” has the meaning set forth in Section 2.5.4.

 

“Employees” has the meaning set forth in Section 3.2.12(a).

 

2

--------------------------------------------------------------------------------


 

“Environmental Laws” means all applicable Laws concerning pollution or
protection of health, safety, natural resources or the environment, including
all those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, distribution, labeling, testing,
processing, discharge, release, threatened release, control or cleanup of any
Hazardous Materials.

 

“Escrow Account” means the account with the Escrow Agent into which the Escrow
Amount is to be deposited at Closing.

 

“Escrow Agent” means Skandinaviska Enskilda Banken AB (publ.)

 

“Escrow Agreement” means the escrow agreement to be entered into by and among
Seller, Purchaser and the Escrow Agent on the Closing Date, substantially in the
form of Schedule 1A.

 

“Escrow Amount” means ten percent (10%) of the Estimated Purchase Price.

 

“Estimated Net Cash” has the meaning set forth in Section 2.4.

 

“Estimated Net Cash Statement” has the meaning set forth in Section 2.4.

 

“Estimated Purchase Price” means USD 6,500,000 plus the Estimated Net Cash.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Final Net Cash” mean the Parties’ agreement on, or the determination of, the
Net Cash as provided for in Section 2.5.

 

“Final Purchase Price” has the meaning set forth in Section 2.2.

 

“Financial Statements” has the meaning set forth in Section 3.2.8.

 

“Fundamental Warranties” means the warranties set forth in Sections 3.1.2,
3.1.4, 3.1.5, 3.2.2, 3.2.3 and 3.2.6.

 

“Governmental Entity” means any entity or body exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any foreign, federal, state, local, or municipal government, or any
international, multinational or other government, including any department,
commission, board, agency, bureau, subdivision, instrumentality, official or
other regulatory, administrative or judicial authority thereof, and any
non-governmental regulatory body to the extent that the rules and regulations or
orders of such body have the force of law.

 

“Group Companies” means the Company and the Subsidiaries.

 

“Group Company” means the Company or any Subsidiary.

 

“Hazardous Materials” means any hazardous, dangerous, radioactive, acutely
hazardous, or toxic substance or waste defined, characterized, regulated or as
to which liability or standards of conduct are imposed under Environmental Laws.

 

“Indebtedness” means all obligations of the Group Companies (i) for borrowed
money, (ii) evidenced by notes, bonds, debentures or similar instruments,
(iii) for the deferred purchase price of goods or services (other than trade
payables or accruals incurred in the ordinary course of business), and (iv) for
guarantees of, and other commitments to pay or otherwise cover, the obligations
described in clauses (i) through (iii) above for any other Person.

 

3

--------------------------------------------------------------------------------


 

“Indemnity Notice” has the meaning set forth in Section 9.3.5.

 

“Independent Accountants” has the meaning set forth in Section 2.5.4.

 

“Intellectual Property” means all intellectual and industrial property rights
including: (a) patents and registered designs; (b) unregistered rights in
designs, copyright (including copyright in source code, object code and other
computer software and databases) and neighboring rights, database rights,
semiconductor topography rights and rights subsisting in or in relation to
confidential information or inventions; (c) registered and unregistered
trademarks and service marks, and all other rights in, or goodwill attaching to,
trade, business or corporate names, logos, domain names, get-up or other trading
insignia; and including (insofar as any of the foregoing rights are obtained by
registration), applications for registration and the right to apply for
registration; all rights and forms or protection of a similar nature to any of
the foregoing recognized in any country of the world.

 

“Interim Financial Statements” has the meaning set forth in Section 3.2.8.

 

“Key Employees” means the Employees set forth on Schedule 1B.

 

“Law” means any statute, law, ordinance, code, rule, regulation, decree or order
of any Governmental Entity.

 

“Leases” has the meaning set forth in Section 3.2.15(b).

 

“Lien” means any mortgage, charge, pledge, lien, retention of title, option,
right of pre-emption, right of first refusal or any other encumbrance, interest
or adverse claim restricting the right to use or dispose of an asset.

 

“Loss” means any and all direct damages and losses, fines, penalties,
deficiencies and expenses (including interest, court costs, reasonable fees of
attorneys, accountants and other experts or other reasonable expenses of
litigation or other proceedings or of any claim, default or assessment).

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is materially adverse to (a) the business, results of operations, condition
(financial or otherwise), assets or liabilities of the Group Companies, or
(b) the ability of Seller to consummate the transactions contemplated hereby;
provided, however, that, with respect to clause (a), none of the following shall
constitute, and none of the following shall be taken into account when
determining whether there has been, a Material Adverse Effect: (i) any changes,
conditions or effects in the economies or securities or financial markets in
general; (ii) changes, conditions or effects that affect the industries in which
the Company operates, in each case, other than to the extent such changes,
conditions or effects disproportionately affect (relative to other industry
participants) the Company; (iii) any change, effect or circumstance resulting
from an action required or permitted by this Agreement; (iv) any matter of which
Purchaser is aware on the date hereof; (v) the effect of any changes in
applicable Laws or accounting rules; (vi) any change, effect or circumstance
resulting from the announcement of this Agreement; or (vii) conditions caused by
acts of terrorism or war (whether or not declared) or any natural or man-made
disaster or acts of God.

 

4

--------------------------------------------------------------------------------


 

“Measurement Date” means September 30, 2012.

 

“Net Cash” means the amount of the Group Companies’ cash and cash equivalents
minus the Group Companies’ Indebtedness, Required Tax Payments and Bonus Debt as
of the Measurement Date, in each case on a consolidated basis and calculated in
accordance with the principles set forth in Schedule 2.4.

 

“Net Cash Resolution Period” has the meaning set forth in Section 2.5.3.

 

“Organizational Documents” means, with respect to a legal entity, such entity’s
articles or certificate of incorporation and bylaws, or analogous documents, in
each case as amended through the date hereof.

 

“Owned Intellectual Property” has the meaning set forth in Section 3.2.16(b).

 

“Party” means each of Seller and Purchaser.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, trust, organization or other entity or
natural or legal person.

 

“Post-Closing Adjustment” has the meaning set forth in Section 2.6.1.

 

“Purchaser” has the meaning set forth in the Introduction.

 

“Representatives” has the meaning set forth in Section 5.3.

 

“Required Tax Payments” means, without duplication, (i) any income Taxes
attributable to the Group Companies for the period up to and including the
Measurement Date (estimated to be 15,600 SEK) and (ii) the Swedish and Norwegian
employment related Taxes (Sw. preliminärskatt and arbetsgivaravgifter) with
respect to the period up to and including the Measurement Date (estimated to be
1,339,000 SEK), which employment related Taxes are due and payable in
October 2012 with respect to the Swedish employment related Taxes, and in
November 2012 with respect to the Norwegian employment related Taxes,  in each
case to the extent not paid on or prior to the Measurement Date.

 

“Review Period” has the meaning set forth in Section 2.5.2.

 

“SCC” has the meaning set forth in Section 13.5.1.

 

“Seller” has the meaning set forth in the Introduction.

 

“Seller’s Knowledge” or any similar phrase means the actual knowledge, after due
and reasonable inquiry with the management of the Group Companies, at the date
of this Agreement, of any of the following persons: Barry Gorsun, Stephen Garcia
and Jennifer Hankes Painter.

 

5

--------------------------------------------------------------------------------


 

“Seller Stockholders’ Meeting” has the meaning set forth in Section 5.2.

 

“Shares” has the meaning set forth in the Recitals.

 

“Statement of Objections” has the meaning set forth in Section 2.5.3

 

“Stockholder Approval” has the meaning set forth in Section 5.2.

 

“Subsidiaries” has the meaning set forth in the Recitals.

 

“Taxes” means (i) all income taxes, corporate taxes, capital gains taxes,
transfer taxes, social security taxes, employer’s taxes, duties, sales taxes,
value added taxes, withholding taxes and any other taxes and official charges
and impositions of any kind which may be payable to or imposed by any
Governmental Entity together with any interest, penalties, surcharges, interest
or additions thereto; and (ii) any liability for the payment of any amounts of
the type described in clause (i) as a result of any express or implied
obligation to indemnify any other Person or as a result of any obligation under
any agreement or arrangement with any other Person with respect to such amounts
and including any liability for taxes of a predecessor or transferor or
otherwise by operation of Law.

 

“Tax Returns” means all returns, reports, declarations, elections, notices,
filings, forms, statements and other documents (whether in written, electronic
or other form) and any amendments, schedules, attachments, supplements,
appendices and exhibits thereto, which have been prepared or filed or required
to be prepared or filed in respect of Taxes.

 

“Third Party Claim” has the meaning set forth in Section 9.3.1.

 

“Transaction” has the meaning set forth in Section 2.1.

 

ARTICLE 2                PURCHASE AND SALE; CLOSING

 

2.1                                        Purchase and Sale

 

Upon the terms and subject to the conditions set forth in this Agreement, Seller
sells and, at the Closing, will convey, assign, transfer and deliver to
Purchaser, free and clear of all Liens, and Purchaser purchases and, at the
Closing, will acquire and accept from Seller, all of Seller’s right, title and
interest in and to the Shares (the “Transaction”).

 

2.2                                        Consideration

 

The aggregate purchase price for the Shares shall be six million five hundred
thousand Dollars (USD 6,500,000), plus the Final Net Cash (collectively, the
“Final Purchase Price”).

 

6

--------------------------------------------------------------------------------


 

2.3                                        Closing; Escrow

 

2.3.1           The consummation of the Transaction (the “Closing”) shall take
place at 10.00 am Swedish time on the Closing Date at the offices of
Advokatfirman Lindahl KB in Stockholm, Sweden.

 

2.3.2           At the Closing:

 

(a)        Purchaser shall pay to Seller, by wire transfer of immediately
available funds to an account designated by Seller, the Estimated Purchase Price
less the Escrow Amount;

 

(b)       Purchaser shall pay the Escrow Amount by wire transfer of immediately
available funds to an account designated by the Escrow Agent; and

 

(c)        Seller shall deliver to Purchaser (i) the share ledger of the
Company, duly updated to evidence Purchaser as the owner of the Shares; (ii) the
share ledgers of the Subsidiaries and all share certificates, if any,
representing the shares of the Subsidiaries; (iii) a general power of attorney
to represent each of the Group Companies for the period from Closing until the
registrations of the new representatives of the Group Companies have been duly
recorded; (iv) letters of resignation from the board members of the Group
Companies containing a waiver of claims; and (v) any other documents in Seller’s
possession concerning the Group Companies which may be relevant for Purchaser as
owner of the Shares.

 

2.4                                        Calculation of the Estimated Purchase
Price

 

Not later than two (2) Business Days prior to the Closing Date, Seller shall
prepare, or cause to be prepared, and deliver to Purchaser an unaudited
statement (the “Estimated Net Cash Statement”), which shall set forth Seller’s
good faith calculation of the estimated Net Cash as of the Measurement Date (the
“Estimated Net Cash”) and the corresponding Estimated Purchase Price; provided
that Seller shall use commercially reasonable efforts to cause such Estimated
Net Cash Statement to be delivered within ten (10) Business Days following the
Measurement Date. The Estimated Net Cash Statement shall be prepared using the
Accounting Principles, and the Estimated Net Cash shall be calculated in
accordance with the principles set forth in Schedule 2.4.

 

2.5                                        Determination of the Final Purchase
Price

 

2.5.1          Within thirty (30) days after the Closing Date, Purchaser shall
prepare and deliver to Seller a statement setting forth Purchaser’s good faith
calculation of the actual Net Cash as of the Measurement Date, and the
Post-Closing Adjustment (the “Closing Net Cash Statement”). The Closing Net Cash
Statement shall be prepared using the Accounting Principles, and the Net Cash
shall be calculated in accordance with the principles set forth in Schedule 2.4.

 

7

--------------------------------------------------------------------------------


 

2.5.2           After receipt of the Closing Net Cash Statement, Seller shall
have fifteen (15) days (the “Review Period”) to review the Closing Net Cash
Statement. During the Review Period, Seller and its accountants shall have
reasonable access to the Group and to such historical financial information (to
the extent in Purchaser’s or the Group’s possession) relating to the Closing Net
Cash Statement as Seller may reasonably request for the purpose of reviewing the
Closing Net Cash Statement and to prepare a Statement of Objections, provided,
that such access shall be in a manner that does not significantly interfere with
the normal business operations of Purchaser or any Group Company.

 

2.5.3           On or prior to the last day of the Review Period, Seller may
object to the Closing Net Cash Statement by delivering to Purchaser a written
statement setting forth Seller’s objections in reasonable detail, indicating
each disputed item or amount and the basis for Seller’s disagreement therewith
(the “Statement of Objections”). If Seller fails to deliver the Statement of
Objections on or prior to the last day of the Review Period, the Net Cash and
the Post-Closing Adjustment, as the case may be, reflected in the Closing Net
Cash Statement shall be deemed to have been accepted by Seller and shall be
final and binding on the Parties. If Seller delivers the Statement of Objections
on or prior to the last day of the Review Period, the Parties shall negotiate in
good faith to resolve such objections within fifteen (15) days after the
delivery of the Statement of Objections (the “Net Cash Resolution Period”), and,
if the same are so resolved within the Net Cash Resolution Period, the Net Cash
and the Post-Closing Adjustment reflected in the Closing Net Cash Statement with
such changes as may have been agreed in writing by Purchaser and Seller, shall
be final and binding on the Parties.

 

2.5.4           If Seller and Purchaser fail to reach an agreement with respect
to all of the matters set forth in the Statement of Objections before the
expiration of the Net Cash Resolution Period, then any amounts remaining in
dispute (“Disputed Amounts”) shall be submitted for resolution to PwC or, if PwC
is unable to serve, Purchaser and Seller shall appoint by mutual agreement an
impartial nationally recognized firm of independent certified public accountants
other than Grant Thornton or Ernst & Young (the “Independent Accountants”) who,
acting as experts, shall resolve the Disputed Amounts only and make any
adjustments to the Net Cash and the Post-Closing Adjustment, as the case may be,
as reflected on the Closing Net Cash Statement, which adjustments shall be final
and binding on Purchaser and Seller. The Independent Accountants shall only
decide the Disputed Amounts and their decision for each Disputed Amount must be
within the range of values assigned to each such item in the Closing Net Cash
Statement and the Statement of Objections, respectively.

 

2.5.5          Seller shall pay a portion of the fees and expenses of the
Independent Accountants equal to such fees and expenses multiplied by a
fraction, the numerator of which is the amount of Disputed Amounts submitted to
the Independent Accountants that are resolved in favor of Purchaser (that being
the difference between the Independent Accountants’ determination and Seller’s
determination) and the denominator of which is the total amount of Disputed
Amounts submitted to the Independent Accountants (that being the sum total by
which Purchaser’s determination and Seller’s determination differ from the
determination of the Independent Accountants). Purchaser shall pay that portion
of the fees and expenses of the Independent Accountants that Seller is not
required to pay hereunder.

 

8

--------------------------------------------------------------------------------


 

2.5.6          The Independent Accountants shall make a determination as soon as
practicable, and in no event later than thirty (30) days (or such other time as
the Parties shall agree in writing) after their engagement, and their resolution
of the Disputed Amounts and their adjustments to the Closing Net Cash Statement
and/or the Post-Closing Adjustment, in each case in accordance with this
Section 2.5, shall be conclusive and binding upon the Parties.

 

2.6                                        Post-Closing Adjustments

 

2.6.1          The post-closing adjustment shall be an amount equal to the Final
Purchase Price minus the Estimated Purchase Price (the “Post-Closing
Adjustment”). If the Post-Closing Adjustment is a positive number, Purchaser
shall pay to Seller an amount equal to the Post-Closing Adjustment. If the
Post-Closing Adjustment is a negative number, such amount shall be released to
Purchaser from the Escrow Account.

 

2.6.2          Any payment pursuant to Section 2.6.1 shall be made within five
(5) Business Days after the later of the Closing Net Cash Statement has become
final and binding upon the Parties pursuant to Section 2.5 or the Closing Date.

 

2.7                                        Locked Box

 

For the sake of clarity it is noted that the Transaction shall have economic
effect as of the Measurement Date, and that from the Measurement Date to the
Closing Date, no payment, distribution or any other transfer of value (Sw.
värdeöverföring), as defined in chapter 17 of the Swedish Companies Act (Sw.
Aktiebolagslag (2005:552)) shall occur from the Group Companies.

 

2.8                                        Release of Funds on the Escrow
Account

 

On December 20, 2012, Seller shall execute and deliver to the Escrow Agent and
Seller written instruction to the Escrow Agent to release to Seller all funds on
the Escrow Account on December 28, 2012, that are not subject to any claim from
Purchaser on such date.

 

ARTICLE 3              WARRANTIES

 

Except as set forth in the disclosure schedule delivered to Purchaser on or
prior to the date hereof (the “Disclosure Schedule”), Seller hereby warrants to
Purchaser, that as of the date of this Agreement and as of the Closing Date, or,
if a specific date is provided in any provision (including specific references
to “as of the date hereof” or words of similar import which shall mean as of the
signing date), only as of such date:

 

9

--------------------------------------------------------------------------------


 

3.1                                        Warranties Relating to Seller

 

3.1.1           Organization and Good Standing

 

Seller is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Delaware.

 

3.1.2           Authorization

 

Seller has all requisite power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
Transaction. The execution by Seller of this Agreement, the performance of its
obligations hereunder and the consummation by Seller of the Transaction have
been duly authorized by all necessary corporate action, other than the
Stockholder Approval, and this Agreement has been duly executed and delivered by
Seller and, assuming the due authorization, execution of this Agreement by
Purchaser, constitutes the legal, valid and binding obligation of Seller,
enforceable against Seller in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar Laws affecting the enforcement of creditors’ rights
generally or, as to enforceability, by general equitable principles.

 

3.1.3           No Violations

 

The execution of this Agreement by Seller, the performance of its obligations
hereunder and the consummation of the Transaction, will not constitute or result
in (A) a breach or violation of, or a default under, the Organizational
Documents of Seller or the Group Companies; (B) a breach or violation of, or a
default under, or the acceleration of any obligations or the creation of a Lien
on the assets of Seller or any Group Company (with or without notice, lapse of
time or both), pursuant to any Contract binding upon Seller or any Group
Company; or (C) conflict with, breach or violate any Law applicable to Seller or
any Group Company or by which Seller or any Group Company is bound or affected,
except in the cases of clauses (B) and (C), where the violation, breach,
conflict, default, acceleration or failure to give notice would not have a
Material Adverse Effect with respect to Seller.

 

3.1.4           Ownership of Shares

 

Seller is the sole owner of the Shares, which Shares constitute the entire
outstanding share capital of the Company, and will transfer and deliver to
Purchaser, at the Closing, valid title to the Shares free and clear of any
Liens.

 

3.1.5           Brokers and Finders

 

There is no investment banker, broker, finder or other intermediary who has been
retained by or is authorized to act on behalf of Seller who is entitled to any
fee or commission from any Group Company in connection with the Transaction.

 

10

--------------------------------------------------------------------------------


 

3.2                                        Representations and Warranties
Regarding the Company and the Subsidiaries

 

3.2.1           Organization, Good Standing and Qualification of the Company

 

The Company is a corporation organized under the Laws of Sweden and has all
requisite power and authority to own and operate its properties and assets and
to carry on its business as presently conducted and is qualified to do business
and is in good standing in each jurisdiction where such concept is applicable
and where the ownership or operation of its assets or properties or conduct of
its business requires such qualification, except where the failure to be so
licensed, qualified or in good standing would not have a Material Adverse
Effect.

 

3.2.2           Capitalization of the Company

 

The issued and outstanding share capital of the Company consists solely of ten
thousand (10,000) shares, each with a quota value of one hundred kronor (SEK
100). All outstanding shares of the Company have been duly authorized and
validly issued and are fully paid and non-assessable. Other than the Shares,
there are no outstanding (i) shares or voting securities of the Company,
(ii) securities of the Company convertible into or exchangeable for shares or
voting securities of the Company, or (iii) options or other rights to acquire
from the Company or Seller, or other obligation of the Company to issue, any
shares, voting securities or securities convertible into or exchangeable for
shares or voting securities of the Company. There are no outstanding obligations
of the Company to repurchase, redeem or otherwise acquire any securities
described in the foregoing clauses (i), (ii) and (iii).

 

3.2.3           Subsidiary Shares

 

The Company is the sole owner of all shares of the Subsidiaries which are free
and clear of any Liens.

 

3.2.4           Subsidiaries

 

The Company does not own any equity interests in any Person other than the
Subsidiaries.

 

3.2.5           Organization, Good Standing and Qualification of the
Subsidiaries

 

Each of the Subsidiaries is duly formed and validly existing in the jurisdiction
in which it has been formed and has all requisite power and authority to own and
operate its properties and assets and to carry on its business as presently
conducted and is qualified to do business and is in good standing in each
jurisdiction where such concept is applicable and where the ownership or
operation of its assets or properties or conduct of its business requires such
qualification, except where the failure to be so licensed, qualified or in good
standing would not have a Material Adverse Effect.

 

3.2.6           Capitalization of the Subsidiaries

 

The issued and outstanding share capital of each of the Subsidiaries has been
duly authorized, validly issued, is fully paid and non-assessable and is
correctly described in Section 3.2.6 of the Disclosure Schedule. Other than the
existing shares of each of the Subsidiaries, there are no outstanding (i) shares
or voting securities of the Subsidiaries, (ii) securities of the Subsidiaries
convertible into or exchangeable for shares or voting securities of the
Subsidiaries, or (iii) options or other rights to acquire from the Subsidiaries
or the Company, or other obligation of the Subsidiaries to issue, any shares,
voting securities or securities convertible into or exchangeable for shares or
voting securities of the Subsidiaries. There are no outstanding obligations of
the Subsidiaries to repurchase, redeem or otherwise acquire any securities
described in the foregoing clauses (i), (ii) and (iii).

 

11

--------------------------------------------------------------------------------


 

3.2.7           Governmental Filings; Certain Contracts

 

Except as set forth on Schedule 3.2.7 of the Disclosure Schedule, no notices,
reports, filings or other approvals are required to be made or effected by
Seller or the Company or any of the Subsidiaries, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
Seller or any Group Company from, any Governmental Entity or other Person in
connection with the execution of this Agreement by Seller or the performance of
its obligations hereunder, other than, as of the time of signing of this
Agreement, filings required to be made to obtain the Stockholder Approval and
such notices, reports, filings or other approvals, which if not made, effected
or obtained would not have a Material Adverse Effect with respect to Seller or
the Group Companies .

 

3.2.8           Financial Statements

 

(a)        Purchaser has been provided with complete and correct copies of the
Company’s consolidated audited statutory financial statements for the fiscal
years ended December 31, 2010 and 2011 copies of which are attached as Schedule
3.2.8(a) (the “Annual Financial Statements”) and the Company’s consolidated
managements accounts as of June 30, 2012 and the related unaudited statement of
income and cash flows for the period then ended, attached hereto as Schedule
3.2.8(b) (the “Interim Financial Statements” and collectively with the Annual
Financial Statements, the “Financial Statements”). The Financial Statements
(A) have been prepared, in all material respects, in accordance with Swedish
GAAP applied on a consistent basis during the periods involved (except that the
Interim Financial Statements are subject to normal year-end adjustments and do
not contain all footnote disclosure required by Swedish GAAP); and (B) present
fairly, in all material respects, the assets and liabilities of the Group, the
consolidated financial position of the Group as of the dates thereof and the
consolidated results of operations and cash flows of the Group for the periods
then ended.

 

(b)       The Accounting Principles are and have at all times during the last
two (2) years been consistent with Law and generally accepted accounting
principles in the jurisdiction of the applicable Group Company, and have been
consistently applied during such time.

 

12

--------------------------------------------------------------------------------


 

3.2.9           Guarantees, Commitments

 

There is no outstanding guarantee or similar unilateral commitment given by any
Group Company which may result in future costs in excess of $50,000 or which
will restrict in any material respect the operations of the Group Companies.

 

3.2.10         Absence of Certain Changes

 

Except as set forth in Section 3.2.10 of the Disclosure Schedule or as
contemplated by this Agreement, from December 31, 2011 to the date hereof, the
Group Companies (i) have conducted their business in the ordinary course and
(ii) have not taken any of the actions described in clauses (d) through (h) or
(j) through (m) of Section 5.5.

 

3.2.11         Litigation

 

Except as set forth in Section 3.2.11 of the Disclosure Schedule, as of the date
hereof, there are no actions, suits or proceedings pending or, to Seller’s
Knowledge, threatened against any Group Company, which if determined adversely
to the Group Company would be reasonably likely to result in a material cost to
or other material impact on such Group Company. As of the date hereof, there is
not and in the past three (3) years prior to the date hereof there has not been,
any litigation, administrative, mediation or arbitration proceedings or any
investigation, inquiry or enforcement proceedings or any other proceedings or
hearings against or involving a Group Company or to the Seller’s Knowledge, any
of their directors or employees (in a capacity related to the Group Companies)
before any Governmental Entity, which if determined adversely to the Group
Company or such director or employee would be reasonably likely to result in, or
with respect to past proceedings resulted in, a material cost to or other
material impact on such Group Company. Further, as of the date hereof, no Group
Company has received any notice or other written communication threatening any
actions, suits or proceedings against a Group Company which if determined
adversely to the Group Company would be reasonably likely to result in anything
but an immaterial cost to or other immaterial impact on such Group Company. As
of the date hereof, to Seller’s Knowledge, there are no circumstances that are
reasonably likely to give rise to any such proceedings required to be disclosed
pursuant to this Section 3.2.11.

 

3.2.12         Employees and Directors

 

(a)        All employees of the Group Companies (the “Employees”) as of the date
hereof are listed in Section 3.2.12 (a) of the Disclosure Schedule and such
Section includes a true and complete description of the following as of the date
hereof: (i) name; (ii) title or position (including whether full or part time);
(iii) hire date; (iv) current annual base compensation rate; (v) commission,
bonus or other incentive-based compensation; and (vi) a description of the
fringe benefits provided to each such individual as of the date hereof.

 

13

--------------------------------------------------------------------------------


 

(b)       True and complete copies of the employment Contracts of the Key
Employees have been made available to Purchaser prior to the date hereof, and
such Contracts are valid in accordance with their respective terms, except for
non-material increases of salary or changes in benefits in the ordinary course
of business.

 

(c)        As of the date hereof, no Key Employee has given or been given notice
of termination of his/her position or employment with the Group Companies and,
to Seller’s Knowledge, no Key Employee intends such termination.

 

(d)       As of the date hereof, there has not been during the last three
(3) years, nor is there any pending or current or, to Seller’s Knowledge, none
of the following have been threatened in writing to a Group Company:

 

(i)         labor litigation in respect of the Group Companies; or

 

(ii)        strike by the employees of the Group Companies.

 

(e)        The Group Companies are not bound by any collective bargaining
agreements.

 

(f)        Except as set forth in Section 3.2.12(f) of the Disclosure Schedule
and other than as set out in the Key Employees’ employment Contracts, there are
no bonus, profit-sharing, stock option or other incentives programs, severance
pay or retirement plans or similar compensation arrangements presently in force,
promised or agreed upon with respect to any Employee or former employee of the
Group Companies.

 

(g)      The Group Companies’ pension arrangements as of the date hereof are set
forth in Section 3.2.12(g) of the Disclosure Schedule. The Group Companies are
and have been in compliance with the terms and conditions of such pension
arrangements and all contribution payments that have fallen due under such
pension arrangements have been paid by the Group Companies. There are no
material unfunded pension commitments or liabilities of the Group Companies.
Accrued vacation benefits, overtime compensation and bonuses are accounted for
in accordance with GAAP in the accounts of the Group Companies.

 

(h)       Except as accounted for in the calculation of Net Cash, no Employee
will be entitled to any bonus or similar benefit payable by any of the Group
Companies in relation to the Transaction.

 

3.2.13        Compliance with Laws; Permits

 

(a)       The Group Companies are, and have during the past three (3) years
been, in material compliance with all Laws applicable to the Group Companies or
by which any of their respective properties are bound or affected, except where
the failure to comply would not have more than an immaterial adverse effect on
the Group Companies. The Group Companies have all permits, licenses, orders and
other governmental authorizations, consents and approvals necessary to conduct
their businesses as presently conducted, except where the failure to obtain or
maintain the same would be reasonably likely to result in a material cost to or
other material impact on the Group Companies..

 

14

--------------------------------------------------------------------------------


 

(b)       None of the Group Companies is, as of the date hereof, (i) the subject
of any written notice from any Governmental Entity or any other Person alleging
the violation of any applicable Law; or (ii) the subject to any court order,
injunction, administrative order or decree arising under any Law.

 

3.2.14         Taxes

 

(a)        All material Tax Returns required to be filed (taking into account
any valid extensions) on or before the date hereof by or with respect to the
Group Companies have been timely filed, and all such Tax Returns are true and
complete in all material respects.

 

(b)       All Taxes due and payable by or on behalf of each of the Group
Companies on or before the date hereof have been duly and timely paid to the
appropriate Governmental Entity, and all Taxes incurred, but not yet due and
payable, have been accrued on the consolidated balance sheet of the Group
Companies in accordance with Swedish GAAP.

 

(c)        Except as listed in Section 3.2.14 of the Disclosure Schedule, no
Group Company has, as of the date hereof, received written notice from a
Governmental Entity that any Tax Return filed by it for a Tax period during
2010, 2011 or 2012 has been subject to any material Tax audit or similar
examination by such Governmental Entity.

 

(d)       There is no outstanding Lien for Taxes on any asset of the Group
Companies, other than Liens for Taxes not yet due and payable, nor is, to the
Seller’s Knowledge, any taxing authority in the process of imposing any Lien for
Taxes on such assets.

 

(e)        Each of the Group Companies has duly and timely withheld and paid
over to the appropriate Governmental Entities all Taxes required to have been
withheld and paid in connection with any dividends paid to any stockholder on or
before the date hereof.

 

3.2.15         Real Property, Property and Leases

 

(a)        No Group Company owns or has ever owned any real property. Any real
property or tangible personal property held under lease by the Group Companies
that is material to their businesses is held by the applicable Group Company
under a valid, subsisting and enforceable lease with such exceptions as are not
material and do not interfere with the current use of such property by the Group
Companies.

 

15

--------------------------------------------------------------------------------


 

(b)       Except for the lease Contracts listed in Section 3.2.15 of the
Disclosure Schedule (the “Leases”), no Group Company is a party to any Contract
relating to the lease of real property.

 

(c)        No Leases have been terminated for vacating or renegotiation and no
rent reviews are currently under negotiation or court review.

 

(d)       All rent and other sums and charges payable by the Group Companies
under the Leases are reflected in the respective agreement and reflect normal
market prices.

 

3.2.16         Intellectual Property

 

(a)        Neither the Company nor any of the Subsidiaries have any registered
Intellectual Property.

 

(b)       As of the date hereof, the Group Companies own, are licensed or
otherwise possess the right to use, the material technology, know-how, trade
secrets and other Intellectual Property used in the business of the Group
Companies as currently conducted (the “Owned Intellectual Property”). The
Company and the Subsidiaries have not granted any security interests in any of
the Owned Intellectual Property.

 

(c)        Each Group Company has taken reasonable measures to protect the Owned
Intellectual Property related to its business against unauthorized disclosure to
third parties, either by way of confidentiality undertakings or by way of
appropriate references in their business correspondence.

 

(d)       There are, as of the date hereof, no claims pending or, to Seller’s
Knowledge, threatened (i) that the business of the Group Companies as currently
conducted infringes the Intellectual Property of any third party;
(ii) challenging the ownership, validity or enforceability of any of the Owned
Intellectual Property; or (iii) challenging the Group Companies’ rights to use
any third party Intellectual Property.

 

(e)        To Seller’s Knowledge, the business of the Group Companies does not
infringe Intellectual Property of any third party.

 

(f)        To Seller’s Knowledge, there is no material unauthorized use,
infringement or misappropriation of any of the Owned Intellectual Property by
any third party, including any Employee.

 

3.2.17         Contracts

 

(a)        Section 3.2.17 of the Disclosure Schedule lists all Contracts (other
than Organizational Documents of the Group Companies, Leases and Contracts
related to Affiliated Transactions or Employee benefits and other labor matters)
that are material to the business of the Group Companies as of the date hereof
(collectively, “Material Contracts”).

 

16

--------------------------------------------------------------------------------


 

(b)       Seller has made available to Purchaser copies of all Material
Contracts. To Seller’s Knowledge, each Material Contract is in full force and
effect and is valid, binding and enforceable against the other parties thereto
in accordance with its terms. All Material Contracts have been entered into on
arm’s length basis. Neither the Group Companies nor, to Seller’s Knowledge, any
other Person is in material breach or violation of, or default under, any
Material Contract. To Seller’s Knowledge, no event has occurred which would
result in a breach of or default under, require any consent or other action by
any Person under, or give rise to any penalty or right of termination,
cancellation or acceleration of any right or obligation of the Group Companies
or to a loss of any benefit to which a Group Company is entitled under (in each
case, with or without notice or lapse of time, or both) any Material Contract,
except to the extent any of the same would not be reasonably likely to have more
than an immaterial adverse effect on the Group Companies.

 

3.2.18         Inventory

 

As of the date hereof, each Group Company’s inventory is of a quantity that is
consistent with the Company’s past practice.

 

3.2.19         Affiliate Transactions

 

Section 3.2.19 of the Disclosure Schedule sets forth a complete and correct list
of all material Contracts between Seller and its Affiliates (other than the
Group Companies), on one hand, and the Group Companies, on the other hand as of
the date hereof, and, immediately following the Measurement Date, neither Seller
nor any of its Affiliates will have financial or other claim on any Group
Company of any kind except as set forth in such Contracts.

 

3.2.20         Insurance

 

To the Seller’s Knowledge, the Group Companies maintain insurance policies,
which, with respect to their amount and coverage, provide sufficient and
reasonable coverage against losses and liabilities of the type normally insured
against by a Person carrying on the same type of business as the Group
Companies, and no Group Company is in material default under any such insurance.
To Seller’s Knowledge, the Group Companies carry insurance that complies with
the requirements of the Material Contracts.

 

3.2.21         Disclosure and Information

 

Except for the representations and warranties contained in this Article 3
(including the related portions of the Disclosure Schedules), none of Seller,
the Group Companies or any other Person has made or makes any other express or
implied representation or warranty, either written or oral, on behalf of Seller
or the Group Companies. To Seller’s Knowledge, all information, documents or
material made available to Purchaser in the Data Room are materially accurate;
provided that no representation and warranty is made with respect to any
projections or forecasts.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 4           WARRANTIES OF PURCHASER

 

Purchaser hereby warrants to the Company that as of the date of this Agreement
and as of the Closing Date:

 

4.1.1           Organization and Good Standing

 

Purchaser is a corporation duly organized, validly existing and in good standing
under the Laws of Sweden and has all requisite power and authority to own and
operate its properties and assets and to carry on its business as presently
conducted.

 

4.1.2           Authorization

 

Purchaser has all requisite power and authority to execute this Agreement, to
perform its obligations hereunder and to consummate the Transaction. The
execution by Purchaser of this Agreement, the performance of its obligations
hereunder and the consummation by Purchaser of the Transaction have been duly
authorized by all necessary action of Purchaser, and this Agreement has been
duly executed by Purchaser and, assuming the due authorization and execution of
this Agreement by Seller, constitutes the legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally or, as to enforceability, by general equitable
principles.

 

4.1.3           Governmental Filings; No Violations

 

(a)        No notices, reports, filings or other approvals are required to be
made by Purchaser with, nor are any consents, registrations, approvals, permits
or authorizations required to be obtained by Purchaser from, any Governmental
Entity in connection with the execution of this Agreement by Purchaser and the
consummation by Purchaser of the Transaction.

 

(b)       The execution of this Agreement by Purchaser, the performance of its
obligations hereunder and the consummation of the Transaction, will not
constitute or result in (i) a breach or violation of, or a default under, the
Organizational Documents of Purchaser; (ii) a breach or violation of, or a
default under, or the acceleration of any obligations or the creation of a Lien
on the assets of Purchaser (with or without notice, lapse of time or both)
pursuant to, any Contract or other obligation binding upon Purchaser or
(iii) conflict with, breach or violate any Law applicable to Purchaser; except,
in the case of clauses (ii) or (iii) above, for any breach, violation, default,
acceleration, creation or change that would not, individually or in the
aggregate, reasonably be likely to prevent, materially delay or materially
impair the ability of Purchaser to consummate the Transaction.

 

18

--------------------------------------------------------------------------------


 

4.1.4           Available Funds

 

At Closing, Purchaser will have sufficient funds available to consummate the
Transaction.

 

4.1.5           Independent Investigation

 

(a)        Purchaser has conducted its own independent investigation, review and
analysis of the business, results of operations, prospects, condition (financial
or otherwise) or assets of the Group Companies, and acknowledges that it has
been provided adequate access to the personnel, properties, assets, premises,
books and records, and other documents and data of Seller and the Group
Companies for such purpose. Purchaser acknowledges and agrees that: (a) in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser has relied solely upon its own
investigation and the express representations and warranties of Seller set forth
in Article 3 of this Agreement (including the related portions of the Disclosure
Schedules); and (b) none of Seller, the Company or any other Person has made any
representation or warranty as to Seller, the Group Companies or this Agreement,
except as expressly set forth in Article 3 of this Agreement (including the
related portions of the Disclosure Schedules).

 

(b)       Purchaser is not aware of any facts or circumstances that would serve
as the basis for a claim by Purchaser against Seller based upon a breach of any
of the representations and warranties of Seller contained in this Agreement.

 

ARTICLE 5           COVENANTS OF SELLER

 

Seller covenants and agrees with Purchaser that, at all times from and after the
date hereof until the Closing and, with respect to any covenant or agreement by
its terms to be performed in whole or in part after the Closing, for the period
specified therein or, if no period is specified therein, indefinitely, Seller
will comply with all covenants and provisions of this Article 5, except to the
extent Purchaser may otherwise consent in writing.

 

5.1                                        Approvals

 

Each Party shall as promptly as practicable, take all commercially reasonable
steps necessary or desirable to obtain all consents, approvals or actions of,
make all filings with and give all notices to any Person required of Purchaser,
Seller or any Group Company, as the case may be, to consummate the transactions
contemplated hereby, including those described in Section 3.2.7 of the
Disclosure Schedule. Each Party shall provide prompt notification to the other
Party following when any material consent, approval, action, filing or notice
referred to above is obtained, taken, made or given, as applicable, and will
advise Purchaser of any communications with any Person regarding any of the
transactions contemplated by this Agreement.

 

19

--------------------------------------------------------------------------------


 

5.2                                        Seller Stockholders’ Meeting

 

Seller shall duly call, give notice of, convene and hold an annual or special
meeting of Seller’s stockholders (the “Seller Stockholders’ Meeting”) as
promptly as reasonably practicable following the date hereof (it being
understood that Seller’s current intention is to use commercially reasonable
efforts to hold such meeting on or about October 12, 2012) for the purpose of,
inter alia, voting upon the approval of the Transaction. Subject to any
fiduciary obligations of Seller’s officers and directors, Seller shall take all
lawful action to have the Transaction be approved by the requisite vote of
Seller’s stockholders (such approval, the “Stockholder Approval”).

 

5.3                                        Access to Information by Purchaser
and Purchaser’s Financing Sources

 

Seller shall, and shall cause the Company and the Subsidiaries to, (a) provide
Purchaser and any Person who is considering providing financing to Purchaser to
finance all or any portion of the Purchase Price and their respective officers,
directors, employees, agents, counsel, accountants, financial advisors,
consultants and other representatives (together “Representatives”) with access,
upon reasonable prior notice and during normal business hours, to such officers,
employees, agents and accountants of the Company and the Subsidiaries and their
assets and books and records as are reasonably necessary to conduct its
investigation, and (b) furnish Purchaser and such other Persons with such
information and data concerning the business and operations of the Company and
the Subsidiaries as Purchaser or any of such financing providers reasonably may
request in connection with such investigation Notwithstanding anything to the
contrary in this Agreement, neither Seller nor the Company shall be required to
disclose any information to Purchaser if such disclosure would, in Seller’s
reasonable discretion: (x) cause significant competitive harm to Seller, the
Company and their respective businesses if the transactions contemplated by this
Agreement are not consummated; (y) jeopardize any attorney-client or other
privilege; or (z) contravene any applicable Law, fiduciary duty or binding
agreement entered into prior to the date of this Agreement. Prior to the
Closing, without the prior written consent of Seller, which may be withheld for
any reason, Purchaser shall not contact any suppliers to, or customers of, the
Company and Purchaser shall have no right to perform invasive or subsurface
investigations of the Companies’ leased real property. Purchaser shall, and
shall cause its Representatives to, abide by the terms of the confidentiality
agreement dated as of March 12, 2012, by and between Purchaser and Seller (the
“Confidentiality Agreement”), with respect to any access or information provided
pursuant to this Section 5.3.

 

5.4                                        No Solicitation

 

Seller shall not take, nor shall it permit the Company, the Subsidiaries or any
Affiliate of Seller (or authorize or permit any investment banker, financial
advisor, attorney, accountant or other Person retained by or acting for or on
behalf of Seller, the Company, the Subsidiaries or any such Affiliate) to take,
directly or indirectly, any action to solicit, encourage, receive, negotiate,
assist or otherwise facilitate (including by furnishing confidential information
with respect to the Company or any Subsidiary or permitting access to the assets
and books and records of the Company or any Subsidiary) any offer or inquiry
from any Person concerning an Acquisition Proposal. If Seller, the Company, any
Subsidiary or any such Affiliate (or any such Person acting for or on their
behalf) receives from any Person any offer, inquiry or informational request
referred to above, Seller will promptly advise such Person, by written notice,
of the terms of this Section 5.4 and will promptly, orally and in writing,
advise Purchaser of such offer, inquiry or request and deliver a copy of such
notice to Purchaser.

 

20

--------------------------------------------------------------------------------


 

5.5                                        Conduct of Business

 

Seller shall cause the Company and the Subsidiaries to conduct business only in
the ordinary course consistent with past practice. Without limiting the
generality of the foregoing, except as contemplated by this Agreement or as
required to complete the Transaction, Seller shall:

 

(a)        use all commercially reasonable efforts to preserve its business
organization intact and maintain its existing relations and goodwill with
customers, suppliers and employees;

 

(b)       continue all planned sales, marketing and promotional activities
relating to the business and operations of the Company and the Subsidiaries,
which are consistent with past practice;

 

(c)        not amend the Organizational Documents of any Group Company;

 

(d)       not (i) authorize, issue, sell or otherwise dispose of any shares of
or any other securities with respect to any Group Company (except as may be
necessary or desirable in connection with the potential winding down of MRV
Nordic A/S), or modify or amend any right of any holder of outstanding shares of
the Company; (ii) except for amounts being transferred to Seller as payments
authorized under Section 5.5(k), transfer, sell, dispose of or encumber any
material portion of its assets, other than purchases and sales of inventory in
the ordinary course of business (which sales shall be made at customary prices
and otherwise on customary terms, it being noted that a sale of all or
substantially all of the inventory of the Group Companies, at any price, shall
not be considered to be in the ordinary course of business); (iii) incur any
Indebtedness or issue any debt securities or guarantee or endorse the
obligations of any Person; (iv) increase the cash position of the Group
Companies through acceleration of collection of receivables outside the ordinary
course of business; or (v) distribute the insurance proceeds received in respect
of any material asset of the Group Companies that has not been replaced; in each
case, with respect to sub-clause (i) through (iii), other than in the ordinary
course of business and consistent with past practice.

 

(e)       other than as may be required by applicable Law or in the ordinary
course of business, not (i) increase the compensation payable or to become
payable to Employees; (ii) grant any rights to severance or termination pay to,
or enter into any employment or severance agreement with any Employee; or
(iii) establish, adopt, enter into or amend, any collective bargaining agreement
or Employee benefit;

 

21

--------------------------------------------------------------------------------


 

(f)        except in the ordinary course of business, not (i) enter into any
Contract which is material to the Group Companies, (ii) amend or terminate any
Material Contract, or (iii) amend any Contract to which a Group Company is a
party to provide for more favorable payment terms for any Group Company or less
favorable payment terms for the counterparty to such Contract;

 

(g)       not acquire by merger, consolidation, acquisition of assets or equity
interests or any similar transaction any corporation, partnership, limited
liability company or other business organization or all or substantially all of
the assets of any such entity;

 

(h)                      not settle or comprise any material claim or
litigation;

 

(i)         (i) timely pay all amounts due and payable (except where such amount
is subject to a good faith dispute); (ii) pay, on or prior to the Measurement
Date, all Taxes incurred by the Group Companies and due and payable on or before
the Measurement Date and (iii) timely file all Tax Returns;

 

(j)         except in the ordinary course of business, consistent with past
practice, not permit any change in (i) any pricing, investment, accounting,
financial reporting, inventory, credit, allowance or Tax practice or policy of
any Group Company, or (ii) any method of calculating any bad debt, contingency
or other reserve of the Group Companies for accounting, financial reporting or
Tax purposes;

 

(k)        not make any payment, distribution or any other transfer of value
(Sw. värdeöverföring), as defined in chapter 17 of the Swedish Companies Act
(Sw. Aktiebolagslag (2005:552)), to Seller or its Affiliates unless such
payments distributions or other transfers of value are consistent with
applicable Law and made on or prior to the Measurement Date; provided that such
amounts so paid, distributed or otherwise transferred shall not be included in
Estimated Net Cash or Final Net Cash;

 

(l)         except as otherwise permitted hereunder or in order to effect the
transactions contemplated hereby, not enter into any Contract or amend or modify
any existing Contract with Seller or any of its Affiliates or any officer or
director of Seller or its Affiliates, and not engage in any transaction outside
the ordinary course of business consistent with past practice or not on an
arm’s-length basis with any such Person; and

 

(m)       not authorize or enter into an agreement to do any of the actions set
forth in clauses (d) through (h) or (j) though (l) above.

 

22

--------------------------------------------------------------------------------


 

5.6                                      Expense Reimbursement

 

If Purchaser or Seller exercises its right to terminate this Agreement pursuant
to Section 12.1(c), Seller shall promptly pay to Purchaser two hundred fifty
thousand Dollars (USD 250,000) as a non- accountable expense reimbursement by
wire transfer of immediately available funds to an account designated by
Purchaser.

 

5.7                                      Resignations

 

Except as set forth on Schedule 5.7, Seller shall use commercially reasonable
efforts to obtain from each member of the Board of Directors of the Company and
the Subsidiaries (including substitute directors, if any) a letter of
resignation, effective as of the Closing, with confirmation that such director
has no claims whatsoever against the Company or any of the Subsidiaries.

 

5.8                                      Affiliate Transactions

 

Except as set forth on Schedule 5.8, immediately prior to the Closing, all
Indebtedness and other liabilities under Contracts or otherwise between Seller,
any officer, director or Affiliate (other than the Company or any Subsidiary) of
Seller, on the one hand, and the Company or any of the Subsidiaries, on the
other, shall be paid in full, and Seller shall terminate and shall cause any
such officer, director or Affiliate to terminate each Contract with the Company
or any Subsidiary, in each case with effect as of the Measurement Date.

 

5.9                                      Use of Alcadon

 

No rights of whatever nature related to the use of the name “Alcadon” will be
retained by Seller after Closing. After the Closing Date, Seller and its
Affiliates shall not use, directly or indirectly, such name individually or in
conjunction with other names in any corporate names, trademarks or similar
manner.

 

5.10                               Notification

 

From the date hereof to the Closing Date, Seller shall notify Purchaser in
writing of the existence or happening of any fact, event or occurrence which to
the Knowledge of the Seller would cause any of the warranties set forth in
Article 3 not to be true and correct in all material respects.

 

5.11                               Waiver of Termination Right

 

Seller shall cause its Affiliate, MRV Communications – Boston Division, Inc., to
waive, prior to Closing, any right it has to terminate that certain Channel
Partner Agreement entered into between MRV Communications – Boston
Division, Inc. and the Company as a result of the change in the ownership of the
Company.

 

ARTICLE 6                COVENANTS OF PURCHASER

 

Purchaser covenants and agrees with Seller that Purchaser will comply with all
covenants and provisions of this Article 6, except to the extent Purchaser may
otherwise consent in writing.

 

23

--------------------------------------------------------------------------------


 

6.1                                      Use of MRV

 

No rights of whatever nature related to the use of the name “MRV” will be
retained by Purchaser or the Group Companies after Closing. Purchaser undertakes
to change the corporate name of “Alcadon – MRV AB” and “MRV Nordic A/S as soon
as reasonably practicable following the Closing, and thereafter not to use,
directly or indirectly, any name including the denomination “MRV” individually
or in conjunction with other names in any corporate name, trademark or similar
manner.

 

6.2                                      Access to Information after Closing

 

6.2.1          Purchaser shall use its best efforts to provide reasonable access
to Seller or its representatives to the books, documents, data and information
of the Group Companies during normal business hours, insofar as such information
is required or relevant to protect the legitimate interests of Seller,
particularly in connection with Swedish or United States taxation matters, any
requests for or obligations to provide information to the United States
Securities and Exchange Commission, or in connection with the requirements of
applicable Law, legal disputes with third parties, or for evaluation of and in
response to possible claims under this Agreement. If Seller makes use of this
right of access, Seller shall (i) reimburse the Group Companies for all
reasonable expenses incurred in connection with such access and inspection of
documents and (ii) keep such information confidential in accordance with
Section 7.3.

 

6.2.2          In connection with any reasonable business purpose, including
(i) in response to the request or at the direction of a Governmental Entity,
(ii) the preparation of Tax Returns, (iii) the determination of any matter
relating to the rights or obligations of Seller under this Agreement; and
(iv) taxation matters, any requests for or obligations to provide information to
the United States Securities and Exchange Commission, or in connection with
compliance with any Laws applicable to Seller, legal disputes with third
parties, or for evaluation of and in response to possible claims under this
Agreement, subject to any applicable Law and subject to any applicable
privileges (including the attorney-client privilege and any confidentiality
obligations towards third parties), upon reasonable prior written notice, the
Purchaser shall use commercially reasonable efforts to cause the Company and its
Subsidiaries to: (A) provide Seller and its representatives information with
respect to the Company for periods prior to Closing Date, (B) afford Seller and
its representatives reasonable access, during normal business hours, to the
offices, properties, books, data, files, information and records of the Company
and its Subsidiaries, and (C) make available to Seller and its representatives
the Company employees whose assistance, expertise, testimony, notes and
recollections or presence is absolutely necessary at their workplace to assist
Seller or its affiliates in connection with any of the purposes referred to
above; provided, however, that the foregoing would not in the reasonable
judgment of the Purchaser result in any disclosure of any trade secrets or
violate any of its obligations with respect to confidentiality, that such access
shall not unreasonably interfere with the business or operations of the Company
and its Subsidiaries, that Seller and its representatives keep such information
confidential. Notwithstanding anything to the contrary in this Agreement,
neither Purchaser nor, after Closing, any Group Company shall be required to
disclose any information to Seller if such disclosure would contravene any
applicable Law.

 

24

--------------------------------------------------------------------------------


 

6.2.3          In addition, the Purchaser shall deliver to the Seller or cause
the Company to deliver to Seller, no later than 21 days after the Closing Date,
a reporting package covering the period between the last reporting package up to
and including the Closing Date, using the regular reporting package format
currently used by the Group Companies to report its financial results to Seller.

 

6.2.4          No obligation on the part of the Buyer under this Section 6.2 is
intended to circumvent the rules governing dispute resolution set forth by any
court or arbitral panel.

 

ARTICLE 7                ADDITIONAL COVENANTS OF SELLER AND PURCHASER

 

The Parties further covenant and agree that they will comply with all covenants
and provisions of this Article 7, except to the extent the other Party may
otherwise consent in writing.

 

7.1                                      Publicity

 

Seller and Purchaser shall consult with each other prior to issuing any press
releases or otherwise making public announcements with respect to the
Transaction and prior to making any filings with any third party and/or any
Governmental Entity except as set forth in Section 7.3.2(c).

 

7.2                                      Filings; Other Actions

 

7.2.1          Purchaser and Seller shall cooperate with each other and use
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, necessary, proper or advisable on its part under
this Agreement and applicable Law to consummate the Transaction, including
preparing and submitting as promptly as practicable all documentation to effect
all necessary notices, reports, submissions and other filings and to obtain as
promptly as practicable all consents, registrations, approvals, permits or
authorizations necessary or advisable to be obtained from any third party or any
Governmental Entity in order to consummate the Transaction.

 

7.2.2          In furtherance and not in limitation of the foregoing, each of
Purchaser and Seller shall (i) reasonably cooperate with each other in
determining whether any action by or in respect of, or filing with, any
Governmental Entity is required, (ii) execute and deliver, or cause to be
executed and delivered, such documents and other instruments and take, or cause
to be taken, such further actions as may be reasonably required to carry out the
provisions of this Agreement and give effect to the Transaction, and
(iii) refrain from taking any actions that could reasonably be expected to
impair, delay or impede the Closing.

 

25

--------------------------------------------------------------------------------


 

7.3                                      Confidentiality

 

7.3.1          Prior to and after Closing:

 

(a)       Seller and Purchaser undertake not to disclose, and to procure that,
their respective Affiliates and Representatives do not disclose any Confidential
Information relating to the other Party; and

 

(b)       Seller undertakes not to disclose or use, and to use its best efforts
to prevent the disclosure of, and to procure that each Affiliate of Seller not
discloses or uses, any Confidential Information it has or acquires in any way
relating to the Group Companies (including their business, employees, etc.).

 

7.3.2          Section 7.3.1 does not apply to a disclosure:

 

(a)       to an adviser to the extent necessary to advise the relevant Party or
its Affiliate in connection with the Transaction; provided that such Party
procures that the adviser does not disclose the content of this Agreement or any
such Confidential Information;

 

(b)       to the extent necessary to enforce the Parties’ rights under this
Agreement;

 

(c)       required by applicable Law or rules or regulations of, or Contract
with, any stock exchange or multilateral trading facility to which a Party is
subject, provided that to the extent legally permitted the disclosing Party
shall use commercially reasonable efforts to consult with the other Party prior
to such disclosure; provided that neither party shall be required to consult
with the other Party in connection with making any public company filings to be
made by it with United States or Swedish Governmental Entities; or

 

(d)       made with the prior approval of the other Party.

 

7.4                                      Further Assurances

 

Each of Purchaser and Seller shall execute and deliver such documents and other
instruments and take such further actions as may reasonably be required or
desirable to carry out the provisions hereof and consummate the Transaction in
accordance with the terms hereof. Upon the terms and subject to the conditions
hereof, each of Purchaser and Seller shall use its respective commercially
reasonable efforts to (a) take or cause to be taken all actions, and do or cause
to be done all other things, necessary, proper or advisable to consummate the
Transaction as promptly as practicable and (b) obtain in a timely manner all
necessary waivers, consents and approvals and to effect all necessary
registrations and filings.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 8                CONDITIONS TO CLOSING

 

8.1                                      Conditions to Obligations of Purchaser
and Seller

 

The obligations of Purchaser and Seller to consummate the Transaction are
subject to the satisfaction or waiver, as the case may be, on or prior to the
Closing Date, of the following conditions:

 

(a)       Governmental Approvals. All authorizations, consents, Orders or
approvals of, or declarations or filings with, or expirations of waiting periods
imposed by, any Governmental Entity necessary for the consummation of the
Transaction shall have been obtained or made.

 

(b)       Litigation. No Governmental Entity of competent jurisdiction shall
have enacted, issued, promulgated, enforced or entered any Law, judgment,
injunction, decree or other order (whether temporary, preliminary or permanent)
that is in effect and restrains, enjoins or otherwise prohibits consummation of
the Transaction.

 

(c)       Stockholder Approval. The Stockholder Approval shall have been
obtained.

 

8.2                                      Conditions to Obligations of Purchaser

 

The obligations of Purchaser to consummate the Transaction are also subject to
the satisfaction or waiver by Purchaser, as the case may be, on or prior to the
Closing Date, of the following conditions:

 

(a)                     Performance of Seller’s Obligations. Seller shall have
performed in all material respects all obligations required to be performed by
Seller under this Agreement at or prior to the Closing.

 

(b)                    Estimated Net Cash Statement. The Estimated Net Cash
Statement shall have been delivered to Purchaser.

 

(c)                     Key Employees. None of Pierre Fhors, Jörgen Löwstett or
Paul Svensson shall have been terminated by the Company or given written notice
of termination by the Company of his or her employment with the Company or the
Subsidiaries.

 

(d)                    Escrow Agreement. The Escrow Agreement shall have been
duly executed by Seller.

 

(e)                     No Adverse Event. There shall have occurred no event
which has a material adverse effect on the inventory of the Group Companies and
which is not covered by insurance payable to a Group Company.

 

(f)                       Seller’s Certificate. Seller shall have delivered to
Purchaser a certificate, dated as of the Closing Date and executed in the name
and on behalf of Seller, certifying that the conditions set forth in this
Section 8.2 have been satisfied.

 

27

--------------------------------------------------------------------------------


 

8.3                                      Conditions to Obligations of Seller

 

The obligations of Seller to consummate the Transaction are also subject to the
satisfaction or waiver by Seller, as the case may be, on or prior to the Closing
Date, of the following conditions:

 

(a)                     Performance of Purchaser’s Obligations. Purchaser shall
have performed all obligations required to be performed by Seller under this
Agreement at or prior to the Closing.

 

(b)                    Escrow Agreement. The Escrow Agreement shall have been
duly executed by Purchaser.

 

(c)                     Purchaser’s Certificate. Purchaser shall have delivered
to Seller a certificate, dated as of the Closing Date and executed in the name
and on behalf of Purchaser, certifying that the conditions set forth in this
Section 8.3 have been satisfied.

 

ARTICLE 9                INDEMNIFICATION

 

9.1                                      General Indemnification

 

9.1.1          Subject to Section 9.1.3 and the other Sections of this
Article 9, Seller shall indemnify Purchaser in respect of, and hold it harmless
from and against, any and all Losses suffered, incurred or sustained by
Purchaser or any Group Company, or to which any of them becomes subject,
resulting from, arising out of or relating to any breach of warranty contained
in Article 3 hereof or non-fulfillment of or failure to perform any covenant on
the part of Seller contained in this Agreement.

 

9.1.2          Subject to the other Sections of this Article 9, Purchaser shall
indemnify Seller in respect of, and hold it harmless from and against, any and
all Losses suffered, incurred or sustained by Seller or to which Seller becomes
subject, resulting from, arising out of or relating to any breach of warranty or
non-fulfillment of or failure to perform any covenant or agreement on the part
of Purchaser contained in this Agreement or any document delivered hereunder.

 

9.1.3          Notwithstanding anything to the contrary contained in this
Agreement, no amounts of indemnity shall be payable as a result of any claim in
respect of a Loss arising under Section 9.1.1:

 

(i)                       unless, with respect to any claim (including claims
relating to substantially the same factual circumstances), such claim involves
Losses in excess of twenty thousand Dollars (USD 20,000);

 

(ii)                    unless and until Purchaser or a Group Company, as the
case may be, have suffered, incurred, sustained or become subject to Losses
referred to in such paragraph in excess of one hundred thousand Dollars (USD
100,000) in the aggregate, in which case such Losses shall be redeemed in full;

 

28

--------------------------------------------------------------------------------


 

(iii)                 if Purchaser and the Group Companies have received
payments in respect of claims made under such paragraph of an amount equal to
20% of the Final Purchase Price in the aggregate; and

 

(iv)                to the extent it arises from or was caused by actions taken
or failed to be taken by Purchaser or any of its Affiliates after the Closing;

 

provided that the limitations contained in clauses (i) – (iii) shall not apply
to Losses arising from breach of the Fundamental Warranties or the agreements
and covenants of Seller contained in this Agreement, recovery for which in all
cases in the aggregate shall be limited to an amount equivalent to the Final
Purchase Price.

 

9.1.4          It is specifically agreed that the Swedish Sale of Goods Act (Sw:
köplagen (1990:931)) or any other similar laws or legal principles shall not
apply to this Agreement, and thus no Party shall have the right to rescind this
Agreement.

 

9.1.5          The limitations on indemnification contained in this Section 9.1
shall not apply in the case of fraud or gross negligence.

 

9.2                                      Specific Indemnification

 

Seller shall further indemnify Purchaser in respect of, and hold it harmless
from and against, any and all costs and expenses (including interest, court
costs, reasonable fees of attorneys, accountants and other experts or other
reasonable expenses of litigation or other proceedings or of any claim, default
or assessment) suffered, incurred or sustained by Purchaser or any Group
Company, or to which any of them becomes subject, resulting from, arising out of
or relating to:

 

(a)       Taxes relating to the activities of the Company’s former branch office
in Finland prior to the Closing; and

 

(b)       the Seller’s loss of, and inability to deliver to Purchaser at
Closing, the share certificates issued by the Company.

 

9.3                                      Method of Asserting Claims

 

All claims for indemnification by Purchaser under Section 9.1 will be asserted
and resolved as follows:

 

9.3.1          In the event any claim or demand in respect of which a Party
might seek indemnity under Section 9.1 is asserted against or sought to be
collected from such indemnified Party other than a claim brought by Party to
this Agreement (a “Third Party Claim”), the indemnified Party shall deliver a
written notice, containing a copy of all papers served, if available, and
specifying the nature of and basis for such Third Party Claim and for
indemnified Party’s claim against indemnifying Party under Section 9.1, together
with the amount or, if not then reasonably determinable, the estimated amount,
of the Loss arising from such Third Party Claim with reasonable promptness to
indemnifying Party (such notice, a “Claim Notice”). If indemnified Party fails
to provide the Claim Notice with reasonable promptness after indemnified Party
receives notice of such Third Party Claim, indemnifying Party shall not be
obligated to indemnify the indemnified Party or its affiliates, as the case may
be, with respect to such Third Party Claim to the extent that indemnifying Party
has been actually prejudiced by such failure of indemnified Party. Provided that
the indemnifying Party has accepted full liability in respect of the part(s) of
a Third Party Claim that relate(s) to a potential breach by the indemnifying
Party of a warranty under this Agreement, the indemnifying Party shall have the
right to defend, at the sole cost and expense of the indemnifying Party, such
Third Party Claim by all appropriate proceedings, which proceedings will be
vigorously and diligently prosecuted by the indemnifying Party to a final
conclusion or will be settled at the discretion of the indemnifying Party (but
only with the consent of the indemnified Party, which consent will not be
unreasonably withheld in the case of any settlement that provides for any relief
other than the payment of monetary damages as to which the indemnified Party
will be indemnified in full). In the event that the indemnifying Party assumes
the defense of any Third-Party Claim, it shall have the right, subject to the
previous sentence, to take such action as it deems necessary to avoid, dispute,
defend, appeal or make counterclaims pertaining to any such Third-Party Claim in
the name and on behalf of the indemnified Party. The indemnified Party shall
have the right, at its own cost and expense, to participate in the defense of
any Third-Party Claim with counsel selected by it subject to the indemnifying
Party’s right to control the defense thereof; provided, however, that the
indemnifying Party will pay the costs and expenses of such separate counsel if
(x) in the indemnified Party’s good faith judgment, it is advisable, based on
advice of counsel, for the indemnified party to be represented by separate
counsel because a conflict or potential conflict exists between the indemnifying
Party and the indemnified Party or (y) the named parties to such Third Party
Claim include both the indemnifying Party and the indemnified Party and the
indemnified Party determines in good faith, based on advice of counsel, that
defenses are available to it that are unavailable to the indemnifying Party. If
the indemnifying Party elects not to compromise or defend such Third-Party Claim
or fails to promptly notify the indemnified Party in writing of its election to
defend as provided in this Agreement, the indemnified Party may, pay,
compromise, defend such Third-Party Claim and seek indemnification for any and
all Losses based upon, arising from or relating to such Third-Party Claim. If
requested by the indemnifying Party, the indemnified Party will, at the sole
cost and expense of the indemnifying Party, cooperate with the indemnifying
Party and its counsel in contesting any Third Party Claim that the indemnifying
Party elects to contest, or, if appropriate and related to the Third Party Claim
in question, in making any counterclaim against the Person asserting the Third
Party Claim, or any cross-complaint against any Person (other than the
indemnified Party or any of its Affiliates).

 

29

--------------------------------------------------------------------------------


 

9.3.2          If the indemnifying Party does not take control of the Third
Party Claim, the indemnified Party shall have full control of the defense of
Third Party Claims, and if requested by indemnified Party, indemnifying Party
shall, at the sole cost and expense of indemnifying Party, provide reasonable
cooperation to indemnified Party and its counsel in contesting any Third Party
Claim which indemnified Party is contesting; provided that indemnifying Party
and its counsel (at indemnifying Party’s sole expense) may participate in (but
not control the conduct of) the defense of such Third Party Claim; and provided
further, that, except with the reasonable consent of indemnifying Party, no
settlement of any such Third Party Claim shall be conclusively determinative of
indemnifying Party’s liability with respect to the claim relating thereto. In
the event that indemnifying Party has consented in writing to any settlement of
a Third Party Claim, indemnifying Party shall be deemed to have waived its right
to dispute its liability to indemnified Party with respect to the amount thereof
(to the extent not in excess of the limitations set forth in Section 9.1.3, if
applicable).

 

30

--------------------------------------------------------------------------------


 

9.3.3           Notwithstanding the provisions of Section 9.3.2, if indemnifying
Party has notified indemnified Party, within thirty (30) days from indemnifying
Party receiving notice of a Third Party Claim, that indemnifying Party disputes
its liability to indemnified Party with respect to such Third Party Claim, and
if such dispute is resolved in favor of indemnifying Party, indemnifying Party
shall not be required to bear the costs and expenses of the defense of the Third
Party Claim, and indemnified Party shall reimburse indemnifying Party in full
for all reasonable costs and expenses incurred by indemnifying Party in
connection with such litigation.

 

9.3.4                                 During any prosecution by indemnified
Party of the defense of a Third Party Claim pursuant to this Section 9.3,
indemnified Party shall:

 

(a)        keep indemnifying Party informed of material developments which could
affect the amount of the claim and provide such information to indemnifying
Party as indemnifying Party may reasonably request; and

 

(b)       make no admission of liability (and procure that no Group Company
makes such admission), and the Third Party Claim shall not be disposed of or
settled without the prior consent of indemnifying Party (which consent shall not
be unreasonably conditioned, withheld or delayed).

 

9.3.5           In the event Purchaser should have a claim under Section 9.1
against Seller that does not involve a Third Party Claim, Purchaser shall
deliver a written notice, specifying the nature of and basis for such claim,
together with the amount or, if not then reasonably determinable, the estimated
amount, of the Loss arising from such claim, with reasonable promptness to
Seller (such notice, an “Indemnity Notice”). The failure by Purchaser to give
the Indemnity Notice shall not impair Purchaser’s rights hereunder except to the
extent that Seller has been actually prejudiced by such failure of Purchaser. If
Seller notifies Purchaser that it does not dispute the claim described in such
Indemnity Notice or fails to notify Purchaser within fifteen (15) calendar days
after receipt of the Indemnity Notice whether Seller disputes the claim
described in such Indemnity Notice, the Loss arising from the claim specified in
such Indemnity Notice will be conclusively deemed a liability of Seller, and
Seller shall pay the amount of such Loss to Purchaser on demand following the
final determination thereof. If Seller has timely disputed its liability with
respect to such claim, Seller and Purchaser shall proceed in good faith to
negotiate a resolution of such dispute, and if not resolved through negotiations
within thirty (30) days after the receipt by Purchaser of Seller’s notice, such
dispute shall be resolved by arbitration in accordance with Section 13.5.

 

31

--------------------------------------------------------------------------------


 

9.4                                        Survival; Reliance

 

9.4.1          The warranties, covenants and agreements of Seller and Purchaser
contained in this Agreement will survive the Closing:

 

(a)        for the statute of limitations with respect to (i) the Fundamental
Warranties other than the warranties set forth in Section 3.2.14, and (ii) the
covenants and agreements contained in Sections 7.3 (Confidentiality) 7.4
(Further Assurances) and 13.2 (Expenses);

 

(b)       until six (6) months from the date the relevant Tax has been finally
and irrevocable determined by the relevant Tax authority or court, as the case
may be, with respect to breaches of the warranties set forth in Section 3.2.14
and the covenants set forth in Article 10; and

 

(c)        until the 12 month anniversary of the Closing Date in the case of all
other representations and warranties and any covenant or agreement to be
performed in whole or in part on or prior to the Closing; and

 

(d)       with respect to each other covenant or agreement contained in this
Agreement, until sixty (60) days following the last date on which such covenant
or agreement is to be performed as specified herein or, of no such date is
specified, for the statute of limitations; provided that any representation,
warranty, covenant or agreement that would otherwise terminate in accordance
with clause (b), (c) or (d) will continue to survive if a Claim Notice or
Indemnity Notice (as applicable) shall have been timely given under Article 9 on
or prior to such termination date, until the related claim for indemnification
has been satisfied or otherwise resolved as provided in Article 9, with the
limitations set out in Section 9.4.2.

 

9.4.2          Any claim (excluding Third Party Claims) which may be made, which
has not been previously satisfied, settled or withdrawn, shall be deemed to have
been withdrawn twelve (12) months subsequent to when the claim was made, unless
legal proceedings in respect thereof by then have been commenced. Any
indemnification claim which may be made for a Loss relating to a Third Party
Claim, which has not been previously satisfied, settled or withdrawn, shall be
deemed to have been withdrawn twelve (12) months subsequent to when such Third
Party Claim was finally resolved and thus the amount of the actual Loss relating
thereto became known, unless the Purchaser has initiated an indemnification
claim against the Seller by then.

 

9.4.3          Notwithstanding any right of Purchaser (whether or not exercised)
to investigate the affairs of the Company and the Subsidiaries or any right of
any Party (whether or not exercised) to investigate the accuracy of the
warranties of the other Party contained in this Agreement, Seller and Purchaser
have the right to rely fully upon the warranties, covenants and agreements of
the other contained in this Agreement.

 

32

--------------------------------------------------------------------------------


 

9.5                                        Characterization of Indemnification
Payments

 

Except as otherwise required by applicable Law, the Parties shall treat any
indemnification payment made hereunder as an adjustment to the Final Purchase
Price.

 

9.6                                        Exclusive Remedy; Other Limitations

 

9.6.1           This Article 9 shall be the exclusive remedy of the Parties
following the Closing for any losses arising out of any breach of the
warranties, covenants or agreements of the Parties contained in this Agreement,
except for fraud or willful breach by Seller.

 

9.6.2           Payments by an indemnifying Party pursuant to Article 9 in
respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or other similar payment received by the indemnified Party in
respect of any such claim. The indemnified Party shall use its commercially
reasonable efforts to recover under insurance policies or indemnity,
contribution or other similar agreements for any Losses prior to seeking
indemnification under this Agreement.

 

9.6.3           Payments by an indemnifying Party pursuant to Article 9 in
respect of any Loss shall be reduced by an amount equal to any Tax benefit
realized in the same financial year as a result of such Loss by the indemnified
Party.

 

9.6.4           Each indemnified Party shall take, and cause its Affiliates to
take, all reasonable steps to mitigate any Loss upon becoming aware of any event
or circumstance that would be reasonably expected to, or does, give rise
thereto, including incurring costs only to the minimum extent necessary to
remedy the breach that gives rise to such Loss.

 

ARTICLE 10            TAX MATTERS

 

Seller shall be solely liable for Required Tax Payments.  Purchaser shall be
solely liable for any Taxes attributable to the Group Companies with respect to
any Taxable period or portion thereof beginning after the Measurement Date.

 

ARTICLE 11            NON-COMPETITION

 

11.1                                 Non-Competition Generally

 

To assure to Purchaser full benefit of the business and goodwill of the Company
and the Subsidiaries, Seller hereby undertakes, as a separate and independent
undertaking, that it shall not, on its own account or for any other Person,
directly or indirectly, within the two (2) years following the Closing Date, but
only as the following relate to Denmark, Finland, Norway and Sweden:

 

33

--------------------------------------------------------------------------------


 

(i)        solicit, induce or attempt to induce any Employee to leave the employ
of any Group Company;

 

(ii)       hire or assist in hiring any Employee to become an employee of a
Person that Seller controls or to work for any business that competes with a
Group Company;

 

(iii)      interfere with or entice away any Person who is or has been a
customer, supplier or business partner of a Group Company;

 

(iv)      in any way interfere with the relationships between the Group
Companies and their employees, suppliers, customers, business partners and/or
consultants; or

 

(v)       carry out, directly or indirectly, any activity or be engaged,
concerned or interested or become a shareholder (except as shareholder of a
listed company with five percent (5%) or less interest in such listed company)
of, a Person or other business that is active in the Business Field.

 

11.2                                 Non-Competition MRV Communications - Boston
Division, Inc.

 

Notwithstanding the foregoing, MRV Communications – Boston Division, Inc.’s
conduct of its business as conducted as of the date hereof, including its
business relationship with the Company, shall not violate the provisions of
Section 11.1.

 

ARTICLE 12            TERMINATION

 

12.1                                 Termination

 

This Agreement may be terminated, and the transactions contemplated hereby may
be abandoned:

 

(a)      at any time before the Closing, by mutual written agreement of Seller
and Purchaser;

 

(b)      at any time before the Closing, by Seller or Purchaser, in the event
(i) of a material breach by the non-terminating Party of its covenants contained
in this Agreement, if such non-terminating Party fails to cure such breach
within five (5) Business Days following notification thereof by the terminating
Party or (ii) upon notification of the non-terminating Party by the terminating
Party that the satisfaction of any condition to the terminating Party’s
obligations under this Agreement becomes impossible or impracticable with the
use of commercially reasonable efforts if the failure of such condition to be
satisfied is not caused by a breach hereof by the terminating Party;

 

(c)      at any time by Seller or Purchaser after the Seller Stockholder’s
Meeting has been held and the Stockholder Approval has not been obtained;

 

(d)      at any time after October 31, 2012 by Seller or Purchaser upon
notification of the non-terminating Party by the terminating Party if the
Closing shall not have occurred on or before such date and such failure to
consummate the Transaction is not caused by a breach of this Agreement by the
terminating Party.

 

34

--------------------------------------------------------------------------------


 

12.2                                 Effect of Termination

 

If this Agreement is validly terminated pursuant to Section 12.1, this Agreement
will forthwith become null and void, and there will be no liability or
obligation on the part of Seller or Purchaser (or any of their respective
officers, directors, employees, agents or other representatives or Affiliates),
except as provided in the next succeeding sentence and except that the
provisions with respect to expenses in Section 13.2, governing law in
Section 13.4, disputes in Section 13.5 and confidentiality in Section 7.3 will
continue to apply following any such termination. Notwithstanding any other
provision in this Agreement to the contrary, upon termination of this Agreement
pursuant to Section 12.1(b) or (d), Seller will remain liable to Purchaser for
any willful breach of this Agreement by Seller existing at the time of such
termination, and Purchaser will remain liable to Seller for any willful breach
of this Agreement by Purchaser existing at the time of such termination, and
Seller or Purchaser may seek such remedies, including damages and fees of
attorneys, against the Seller or Purchaser with respect to any such breach as
are provided in this Agreement or as are otherwise legally available. Seller’s
reimbursement of Purchaser pursuant to Section 5.6 shall be Purchaser’s sole
remedy following any termination pursuant to Section 12.1(c).

 

ARTICLE 13            MISCELLANEOUS AND GENERAL

 

13.1                                 Amendment; Waivers; Etc.

 

No amendment, modification or discharge of this Agreement, and no waiver
hereunder, shall be valid or binding unless set forth in writing and duly
executed by (i) Purchaser where enforcement of the amendment, modification,
discharge or waiver is sought against Purchaser or (ii) Seller where enforcement
of the amendment, modification, discharge or waiver is sought against Seller.
Any such waiver shall constitute a waiver only with respect to the specific
matter described in such writing and shall in no way impair the rights of the
Party granting such waiver in any other respect or at any other time. The waiver
by Purchaser or Seller of a breach of or a default under any of the provisions
of this Agreement or to exercise any right or privilege hereunder, shall not be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any of such provisions, rights or privileges hereunder. The rights
and remedies herein provided are cumulative and none is exclusive of any other,
or of any rights or remedies that any Party may otherwise have.

 

13.2                                 Expenses

 

Except as otherwise expressly provided in this Agreement, all costs and expenses
incurred in connection with this Agreement and the Transaction shall be paid by
the Party incurring such cost or expense.

 

35

--------------------------------------------------------------------------------


 

13.3                                 Counterparts

 

This Agreement may be executed in any number of counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
together constituting the same agreement.

 

13.4                                 Governing Law

 

This Agreement shall be governed by and construed in accordance with Swedish Law
without regard to conflict of Law principles thereof.

 

13.5                                 Disputes

 

13.5.1        Any dispute, controversy or claim arising out of or in connection
with this Agreement, or the breach, termination or invalidity thereof, shall be
finally settled by arbitration administered by the Arbitration Institute of the
Stockholm Chamber of Commerce (the “SCC”).

 

13.5.2        The Rules for Expedited Arbitrations shall apply, unless the SCC,
in its discretion, determines, taking into account the complexity of the case,
the amount in dispute and other circumstances, that the Arbitration Rules shall
apply. In the latter case, the SCC shall also decide whether the Arbitral
Tribunal shall be composed of one or three arbitrators.

 

13.5.3        The place of arbitration shall be Stockholm. The language to be
used in the arbitration proceedings shall be English.

 

13.5.4        The Parties undertake and agree that arbitral proceedings pursuant
to this Agreement shall be kept strictly confidential, and all information
disclosed in the course of such proceedings as well as the contents of any
decision or award made shall constitute Confidential Information.

 

13.6                                 Notices

 

13.6.1         All notices, consents and other communications required or
permitted under this Agreement shall be made in writing and be delivered by
hand, by registered mail or by e-mail to the addresses set forth below or to
such other addresses as may be given by written notice in accordance with this
Section 13.6.1. Messages shall be deemed to have been received:

 

(a)        upon actual delivery if delivered by hand;

 

(b)       on the first Business Day that is three calendar days or more after
dispatch if sent by registered mail;

 

(c)        on the first Business Day after the day of transmission if sent by
e-mail; provided a copy of the same is sent by registered mail no later than the
following day.

 

36

--------------------------------------------------------------------------------


 

13.6.2         Messages shall be addressed:

 

If to Seller:

MRV Communications, Inc.
20415 Nordhoff Street
Chatsworth, CA 91311
Facsimile: +1 818 473 4257
Attention: Jennifer Painter

 

 

With a copy to:

Fulbright & Jaworski L.L.P.
666 Fifth Avenue
New York, New York 10103-3198
Facsimile: +1 212 318 3400
Attention: Steven I. Suzzan

 

 

If to Purchaser:

Deltaco Aktiebolag
Attention: Siamak Alian
C/o Swedeltaco AB
Alfred Nobels Allé 109
146 46 Tullinge, Sweden
Facsimile No.: +46 8 555 762 18
E-mail: Siamak.Alian@deltaco.se

 

 

With a copy to:

Advokatfirman Lindahl
Attention: Johan Hessius
P.O. Box 1065
SE-101 39 Stockholm
Sweden
E-mail: johan.hessius@lindahl.se

 

or to such other persons or addresses as may be designated in writing by the
Party to receive such notice as provided above.

 

13.7                                 Entire Agreement

 

This Agreement and the Confidentiality Agreement contains the entire agreement
between the Parties in connection with the Transaction and supersedes any
previous written or oral agreement between the Parties in relation to the
subject matters dealt with in this Agreement.

 

13.8                                 No Third Party Beneficiaries

 

This Agreement is not intended to confer upon any Person other than the Parties
any rights or remedies hereunder.

 

13.9                                 Severability

 

The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision;
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

 

37

--------------------------------------------------------------------------------


 

13.10                          Interpretation

 

13.11          This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted.

 

13.12          All Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein.

 

13.13          In this Agreement, save where the context otherwise requires:

 

(a)                      words in singular shall include words in plural and
vice versa;

 

(b)                     the verb “include” (in any tense) shall be construed
without limitation to any particular example specified;

 

(c)                      a Person or Party includes a reference to that Person’s
or Party’s successors and permitted assigns;

 

(d)                     a reference to “Dollars” or “USD” shall be a reference
to the legal currency of the United States as of the date of this Agreement;

 

(e)                      a Section, Introduction, Recital or Schedule, is a
reference to a clause of, or the introduction, recital or a Schedule to, this
Agreement;

 

(f)                        references to any Contract are to that Contract as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof;

 

(g)                     any reference to a statute shall be to such statute, as
amended from time to time, and to the rules and regulations promulgated
thereunder; and

 

(h)                     references from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.

 

13.14                         Successors and Assigns

 

The provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns. No Party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the prior written consent of the other Party; provided,
however, that Purchaser may assign its rights hereunder to one of its
Affiliates; and provided further, that such assignment shall not relieve
Purchaser of its obligations hereunder.

 

[THIS SPACE INTENTIONALLY BLANK]

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

DELTACO AKTIEBOLAG

MRV COMMUNICATIONS, INC.

 

 

 

 

By:

/s/ Arne Myhrman

 

 

By:

/s/ Barry R. Gorsun

 

Name: Arne Myhrman

 

Name:

Barry R. Gorsun

 

Title: Chairman

 

Title:

Chief Executive Officer

 

 

 

 

By:

/s/ Jonas Mårtensson

 

 

 

 

Name: Jonas Mårtensson

 

 

Title: Board Member

 

 

--------------------------------------------------------------------------------